Citation Nr: 0525893	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-08 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for recurrent low back 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1961 to December 
1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Board remanded the case in January 2004, and 
it has now been returned to the Board for further appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Separate issue

On review of the record, the Board notes that in a rating 
decision dated in November 2002, the RO denied service 
connection for degenerative disc disease and facet 
arthropathy of the lumbar spine.  The RO notified the veteran 
of its decision in a letter dated in December 2002 and at 
that time informed him of his appellate rights.  There is no 
indication in the claims file that the veteran disagreed with 
the denial of service connection for degenerative disc 
disease and facet arthropathy of the lumbar spine, and that 
issue is not before the Board.  See Archbold v. Brown, 9 Vet. 
App. 124 (1996) (a notice of disagreement initiates appellate 
review in VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of substantive appeal after statement of the case is 
issued).  


REMAND

As noted in the Introduction, this appeal arises from a June 
2000 rating decision.  In that decision the RO denied an 
increased rating for "recurrent low back pain."  Review of 
the record shows that in a March 1981 rating decision the RO 
in Milwaukee, Wisconsin, granted service connection for 
recurrent low back strain.  There is no indication in the 
record that service connection has been severed for recurrent 
low back strain or that service connection has at any time 
been granted for any other low back disability.  While the 
veteran spoke in terms of increasing service-connected low 
back pain when he filed his current increased rating claim in 
April 2000, the disability put at issue by his statement is 
his service-connected recurrent low back strain.  The Board 
has, therefore, framed the issue as entitlement to an 
increased rating for recurrent low back strain, currently 
evaluated as 20 percent disabling.  

In the January 2004 remand, the Board noted that prior to 
that time the RO had not complied with the notice provisions 
of Veterans Claims Assistance Act of 2000 (VCAA) and 
38 U.S.C.A. § 5103, as amended by the VCAA, which require 
that VA notify the claimant of any information, and any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim, the claim in this 
case being an increased rating claim.  In the remand, the 
Board noted that the Detroit RO had sent the veteran a May 
2003 letter, which, while it started by saying the veteran 
had "recently filed a claim for evaluation of your service-
connected low back condition," spoke only about what the 
evidence must show to establish service connection.  In its 
remand, the Board requested that all action required under 
the VCAA be accomplished.  

In response to the remand, the AMC sent the veteran a letter 
in November 2004 stating that it would be developing evidence 
in connection with his appeal for an increased rating and 
then proceeded to say that evidence still needed from him was 
evidence to establish a service connection claim.  It may be 
arguable that based on information in the statement of the 
case and supplemental statements of the case that the veteran 
could ascertain what the evidence must show to substantiate 
his increased rating claim.  However, because the Board must 
remand the claim for other reasons, it will again request 
that the agency of original jurisdiction, in this case the 
AMC, make it clear to the veteran that evidence necessary to 
substantiate his claim for an increased rating for his 
service-connected recurrent low back strain is evidence, 
including lay or medical evidence, that shows that his 
service-connected low back strain (as opposed to any other 
low back disability for which service connection has not been 
granted) has increased in severity.  

In its January 2004 remand, the Board requested that any VA 
medical records of treatment of the veteran's spine dated 
from August 2000 be obtained.  The AMC obtained VA outpatient 
records from the VA Medical Center (VAMC) in Iron Mountain, 
Michigan, dated from May 2004 to December 2004, but there is 
no indication that action was taken to obtain records for the 
entire period requested or to obtain records from any other 
VA medical facility.  In this regard, the Board notes that 
the records that were obtained refer to the veteran having 
received some kind of treatment or evaluation at the VAMC in 
Madison, Wisconsin.  Further, the Board notes that in May 
2005, within 60 days of the date in April 2005 when the AMC 
issued its supplemental statement of the case, the veteran 
submitted a statement to the AMC in which he reported that he 
had had a Magnetic Resonance Imaging Study (MRI) at the VAMC 
in Milwaukee, Wisconsin, in 2003.  The AMC took no action to 
obtain the VA MRI report.  

Because records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file, see Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), action must be taken to obtain relevant 
outstanding records of the veteran's care, which include 
records from VAMCs in Wisconsin as well as Michigan.  
Moreover, pursuant to the VCAA, VA must obtain these 
outstanding VA records, and should take action to attempt to 
obtain those records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002 & West Supp. 2005); 38 C.F.R. § 3.159(c) (2004).  

The veteran's representative has pointed out that the veteran 
was last examined by VA for compensation purposes in October 
2002 and that since that time VA has revised the examination 
worksheet for spine examinations in light of the revision of 
the rating criteria.  As additional time will be required to 
assure compliance with VCAA requirements and to obtain VA 
medical evidence constructively of record, it is the judgment 
of the Board that a current VA examination would facilitate 
its decision on the veteran's claim.  The examiner will be 
requested, to the extent possible, to separate the effects of 
the veteran's service-connected recurrent low back strain 
from other non-service-connected disabilities, and the AMC 
should take this into account upon readjudication of the 
claim.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Accordingly, the claim is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and notify him of any information, and 
any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate the claim of 
entitlement to an increased rating for 
recurrent low back strain.  In this 
regard, the AMC should notify the veteran 
that needed evidence is evidence that 
shows that his service-connected low back 
strain (as opposed to any other low back 
disability for which service connection 
has not been granted) has increased in 
severity.  

The AMC should also request that the 
veteran send VA any evidence in his 
possession that pertains to his claim and 
has not been previously submitted.  

2.  The AMC should obtain and associate 
with the claims file VA medical records 
for the veteran, including VA outpatient 
records, consultation reports, and 
reports of imaging studies, from VA 
medical facilities in Michigan and 
Wisconsin dated from August 2000 to the 
present.  The AMC should document the 
actions taken to obtain the requested 
records.  

3.  Then, the AMC should arrange for a VA 
orthopedic examination of the veteran to 
determine the severity of his service-
connected recurrent low back strain.  All 
indicated studies should be performed.  
The examiner should be requested, to the 
extent possible, to separate the effects 
of the veteran's service-connected 
recurrent low back strain from other, 
non-service-connected, disabilities.  To 
the extent possible, the examiner should 


specifically determine and describe the 
extent of any incoordination, weakened 
movement and excess fatigability on use 
of the low back associated with the 
veteran's service-connected recurrent low 
back strain.  The examiner should also 
identify any objective evidence of pain 
or functional loss due to pain or pain on 
use of the low back associated with the 
veteran's service-connected recurrent low 
back strain.  The claims file must be 
made available to the examiner for review 
of pertinent documents and that it was 
reviewed should be noted explicitly in 
the examination report.  

4.  After the development requested above 
has been completed and any additional 
development deemed necessary by the AMC 
has been accomplished, the AMC should 
readjudicate entitlement to an increased 
rating for recurrent low back strain.  If 
the benefit sought on appeal remains 
denied, the AMC should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act 


of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

